Citation Nr: 0504310	
Decision Date: 02/16/05    Archive Date: 02/24/05	

DOCKET NO.  04-16 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment of dental expenses incurred during 
hospitalizations at the University of Maryland Hospital, 
Baltimore, Maryland, in March, April, and October 2001.


REPRESENTATION

Appellant represented by:	Christopher A. Davis, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Martinsburg, West Virginia.  

The appeal is REMANDED to the MC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, the record before the Board does not appear to 
contain all the documents concerning the denial of the 
veteran's claim for entitlement to payment of dental 
expenses.  In particular, the record from the MC consists 
primarily of photocopies of records relating to the denial of 
a request for equitable relief.  

The record before the Board reflects that the veteran's claim 
for payment or reimbursement for unauthorized medical 
expenses was denied under the provisions of 38 U.S.C.A. 
§ 1728 (West 2002).  The record does not document that the 
veteran's claim was considered under the provisions of 
38 U.S.C.A. § 7125 (West 2002); 38 C.F.R. §§ 17.1000 through 
17.1008 (2004).  These provisions became effective May 29, 
2000, six months after the signing of the Veterans' 
Millennium Health Care and Benefits Act of 1999, Pub. L. No. 
106-117, § 111, 113 (Stat. 1545) (1999).

The record reflects that a June 2004 letter provided the 
veteran some notification with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), but in the second paragraph the letter did not 
advise the veteran of what evidence would be needed to 
substantiate his claim.  

The statement of the case makes reference to several 
different pieces of evidence that have not been included in 
the veteran's claims file or a duplicate CHR file.  Further, 
the record does not appear to contain the medical records 
relating to the veteran's private hospitalization in March 
and April 2001 and October 2001.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Review the record and ensure that all 
notification and development action 
required by the VCAA is completed in 
accordance with any applicable legal 
precedent.  In particular, the veteran 
should be given notice, pursuant to 
38 U.S.C.A. § 5103(a), of any information 
and any medical or lay evidence, not 
previously provided to VA, that is 
necessary to substantiate the claim.  

2.  Obtain copies of the private 
treatment records from the University of 
Maryland Hospital, Baltimore, Maryland, 
relating to treatment of the veteran in 
March and April 2001 and again in October 
2001.  

3.  Associate with the record all 
documents (or legible copies thereof) 
referred to in the statement of the case.

4.  Then, readjudicate the issue on 
appeal with appropriate consideration of 
the pertinent provisions of the Veterans' 
Millennium Health Care and Benefits Act 
of 1999, 38 C.F.R. §§ 17.1000 through 
17.1008.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, that 
includes appropriate governing law and 
regulations relating to the Veterans' 
Millennium Health Care and Benefits Act, 
and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



